PER CURIAM:
The claimant seeks $222.60 for the removal of paint from her automobile, a 1981 Buick Skylark. On September 1, 1983, claimant was travelling on Route 250 in Marion County, West Virginia, when she came up behind respondent’s truck which was painting a yellow line down the middle of the road. Claimant testified that she initially started to move over to try to pass the truck, but was motioned back by an employee of respondent. She then followed behind the truck for a distance of several miles, until it pulled off to the side of the road. Upon arriving at her destination, claimant discovered yellow paint in *165the left wheel wells and lower left hand side of the vehicle. There was no paint on any other portion of the automobile.
From an inspection of the vehicle, the Court concludes that the claimant must have driven the left wheels on the newly painted line. The location of the paint indicated that it was thrown onto the car by the tires. This conclusion was further strengthened by the fact that the front of the car was free of paint. The Court must, therefore, deny the claim.
Claim disallowed.